Title: Council of War, 12 September 1776
From: Council of War
To: 



[New York, 12 September 1776]

At a Council of War held at Gen. McDougals Qua⟨rters⟩ Sept. 12. 1776.
Present His Excelly Gen. Washington. Major Gen. Puttnam[,] Heath[,] Spencer[,] Green[,] Brigr Gen. Mifflin[,] Parsons[,] McDougal[,] Nixon[,] Wadsworth[,] Scott[,] Fellows[,] Clinton.
The General read a Letter signed by some general Officers proposing that there should be a Reconsideration of the Matter determined in Council last week with Respect to the State & farther Disposition of the Troops.
The Question was put whether the Determination of last Week Should be reconsidered & the Opinions as follow.


          
            
            To reconsider
            To adhere
          
          
            Gen. Beall
            
            Gen. McDougal
            Gen. Spencer
          
          
            Gen. Scott
            
            Gen. Parsons
            Gen. Clinton
          
          
            G. Fellows
            
            Gen. Mifflin
            Gen. Heath.
          
          
            G. Wadsworth
            
            Genl Green
            
          
          
            Gen. Nixon
            
            Gen. Puttnam
            
          
        
It was considered what Number of Men are necessary to be left for the Defence of Mount Washington & its Dependencies agreed that it be 8000.
